IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                                                        FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                                                  OCTOBER 31, 2005
                                        No. 01-17176              THOMAS K. KAHN
                                                                       CLERK
                             (D.C. Docket No. 98-00721-CR-JAL)

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

versus

RUBEN CAMPA, a.k.a. John Doe 3, a.k.a. Vicky,a.k.a. Camilo,
a.k.a. Oscar, RENE GONZALEZ, a.k.a. Iselin, a.k.a. Castor,
GERARDO HERNANDEZ, a.k.a. Giro, a.k.a. Manuel Viramontez,
a.k.a. John Doe 1, a.k.a. Manuel Viramontes, LUIS MEDINA,
a.k.a. Oso, a.k.a. Johnny, a.k.a. Allan, a.k.a. John Doe 2,
ANTONIO GUERRERO, a.k.a. Rolando Gonzalez-Diaz,
a.k.a. Lorient,

                                                                   Defendants-Appellants.




                                        No. 03-11087

                             (D.C. Docket No. 98-00721-CR-JAL)

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

versus

GERARDO HERNANDEZ, a.k.a. Giro, a.k.a. Manuel Viramontez,
a.k.a. John Doe 1, a.k.a. Manuel Viramontes, LUIS MEDINA,
a.k.a. Oso, a.k.a. Johnny, a.k.a. Allan, a.k.a. John Doe 2,
RENE GONZALEZ, a.k.a. Iselin, a.k.a. Castor,
ANTONIO GUERRERO, a.k.a. Rolando Gonzalez-Diaz, a.k.a. Lorient,
RUBEN CAMPA, a.k.a. John Doe 3, a.k.a. Vicky, a.k.a. Camilo, a.k.a. Oscar,

                                                                    Defendants-Appellants.
                                         ---------------------------
                           Appeals from the United States District Court for the
                                      Southern District of Florida
                                          --------------------------


                         (Opinion August 9, 2005, 419 F.3d 1219, 11th Cir. 2005)

                                               (October 31, 2005)



Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges*.


BY THE COURT:


               A member of this Court in active service having requested a poll on the suggestion of

rehearing en banc and a majority of the judges in this Court in active service having voted in favor

of granting a rehearing en banc,

               IT IS ORDERED that the above causes shall be reheard by this court en banc. The

previous panel's opinion is hereby VACATED.

__________________________
*Senior U. S. Circuit Judge Phyllis A. Kravitch may elect to participate in further proceedings in these matters
pursuant to 28 U.S.C. § 46(c).




                                                          2